Title: To George Washington from Robert Howe, 9 October 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 9th Octr 1783
                        
                        I was honour’d with your Excellency’s favour of the 26th Septr on the 6th Instant late at
                            night I feel the greatest happiness that my conduct has met the approbation of Congress and am very much obliged to your
                            Excellency for the polite manner in which you have favour’d me with the Resolves of that Honble Body. I am Dear Sir with
                            Every Sentimant of Respect and Regard your Excellency’s most obt hum. Servt
                        
                            Robt Howe
                        
                    